  Case 15-08871         Doc 55     Filed 04/03/19 Entered 04/03/19 10:30:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-08871
         LAURIE L MAYFIELD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/12/2015.

         2) The plan was confirmed on 08/17/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/22/2016, 02/05/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-08871       Doc 55      Filed 04/03/19 Entered 04/03/19 10:30:25                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $22,670.40
       Less amount refunded to debtor                          $850.13

NET RECEIPTS:                                                                                 $21,820.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,023.71
    Other                                                                 $358.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,381.71

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Cap One                        Unsecured           0.00           NA              NA            0.00        0.00
CAVALRY PORTFOLIO SVCS LLC     Unsecured      2,530.00            NA              NA            0.00        0.00
CAVALRY SPV I                  Unsecured           0.00      2,530.12        2,530.12           0.00        0.00
CHICAGO STATE UNIVERSITY       Unsecured      3,000.00            NA              NA            0.00        0.00
CITICORP CREDIT SERVICES       Unsecured           0.00           NA              NA            0.00        0.00
ECMC                           Unsecured          52.00         65.75           65.75           0.00        0.00
GREAT LAKES HIGHER EDUCATION   Unsecured           0.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE       Priority          823.00        285.00          285.00        285.00         0.00
ISAC                           Unsecured           0.00           NA              NA            0.00        0.00
MICHAELS                       Unsecured         300.00           NA              NA            0.00        0.00
MICHAELS                       Secured           200.00           NA           200.00        200.00       10.37
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,500.00            NA              NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         346.00        346.02          346.02           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         239.00        239.68          239.68           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         321.00        321.41          321.41           0.00        0.00
REGIONAL ACCEPTANCE CORP       Unsecured            NA            NA           358.75           0.00        0.00
REGIONAL ACCEPTANCE CORP       Secured       15,244.00     15,602.75        15,244.00     14,781.43    1,161.76
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00        0.00
SAMS CLUB                      Unsecured           0.00           NA              NA            0.00        0.00
SAMS CLUB                      Unsecured           0.00           NA              NA            0.00        0.00
TARGET                         Unsecured           0.00           NA              NA            0.00        0.00
TARGET                         Unsecured           0.00           NA              NA            0.00        0.00
TCF BANK                       Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-08871        Doc 55        Filed 04/03/19 Entered 04/03/19 10:30:25                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted     Allowed         Paid          Paid
TCF BANK                          Unsecured           0.00           NA          NA             0.00        0.00
U S Dept Of Ed/Gsl/Atl            Unsecured          52.00           NA          NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     89,095.00     90,308.17    90,308.17            0.00        0.00
US DEPT OF ED/GLELSI              Unsecured          11.00           NA          NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured           0.00           NA          NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured           0.00           NA          NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured          11.00           NA          NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00             $0.00                  $0.00
      Mortgage Arrearage                                      $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                            $15,244.00        $14,781.43              $1,161.76
      All Other Secured                                     $200.00           $200.00                 $10.37
TOTAL SECURED:                                           $15,444.00        $14,981.43              $1,172.13

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00             $0.00                  $0.00
       Domestic Support Ongoing                                $0.00             $0.00                  $0.00
       All Other Priority                                    $285.00           $285.00                  $0.00
TOTAL PRIORITY:                                              $285.00           $285.00                  $0.00

GENERAL UNSECURED PAYMENTS:                              $94,169.90                 $0.00               $0.00


Disbursements:

       Expenses of Administration                              $5,381.71
       Disbursements to Creditors                             $16,438.56

TOTAL DISBURSEMENTS :                                                                         $21,820.27




UST Form 101-13-FR-S (09/01/2009)
  Case 15-08871         Doc 55      Filed 04/03/19 Entered 04/03/19 10:30:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
